DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  
In claim 14, line 3, the article “the” should be inserted before “computer.”

In claim 17, line 2, the article “the” should be inserted before “computer.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 3, lines 2-3, recites “a locator configured to add, to the digital inspection report, a location of the selected candidate aviation component” but the specification includes no 
Claims 4-5 depend from rejected claim 3 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laughlin (US 10,107,767) in view of Sharma (US 10,664,722).


As to claim 1, Laughlin teaches “[a]n aviation component inspection device (inspection system including a mobile inspection device 112; Abstract; FIG. 1), comprising: a camera configured to capture images of an aviation component under inspection (camera system 118 configured to capture component images 120; FIG. 1, col. 4, lines 39-47; col. 5 lines 35-42); a display (display system 116; FIG. 1); an input device (input system 126 and graphical user interface 122; FIG. 1); and a computer (mobile inspection device 112 may comprise a computer; col. 4, lines 8-12) configured to: receive an image of an aviation component from the camera (controller 128 receives images 120; FIG. 1), evaluate the image of the aviation component (controller 128 evaluates images; col. 4, line 65 through col. 5, line 3).”
Laughlin does not teach “with one or more machine- learning aviation component-detection models, each machine-learning aviation component-detection model of the one or more machine-learning aviation component- detection models previously trained to output at least one confidence score indicating a confidence that a corresponding aviation component is present in the image, present, via the display, a list of candidate aviation components based on corresponding confidence scores output by the one or more machine-learning aviation component-detection models, and add data previously associated with a selected candidate aviation component from the list to a digital inspection report responsive to user verification, via the input device, confirming the selected candidate aviation component is present in the image.”
Sharma teaches “with one or more machine- learning” “component-detection models (stored sets of feature points generated by neural network processing used for item recognition; FIG. 26A; col. 31, lines 54-63; col. 33, lines 29-39); Abstract), each machine-learning” “component-detection model of the one or more machine-learning” “component- detection models previously trained (FIG. 16; col. 17, lines 16-30) to output at least one confidence score indicating a confidence that a corresponding” “component is present in the image (classes trained to generate confidence levels for item recognition; FIG. 11; col. 13, lines 1-6), present, via the display, a list of candidate” “components based on corresponding confidence scores output by the one or more machine-learning” “component-detection models (confidence level identified candidate item displayed on mobile device; col. 31, line 64 through col. 32, line 1), and add data previously associated with a selected candidate” “component from the list to a digital inspection report (if match of sufficient confidence determined, additional data associated with item is accessed and presented; col. 31, line 64 through col. 32, line 6) responsive to user verification, via the input device, confirming the selected candidate” “component is present in the image (confirmation of candidate item may be provided via user input; col. 35, lines 1-7).”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Laughlin and Sharma, to implement “with one or more machine- learning” “component-detection models each machine-learning” “component-detection model of the one or more machine-learning” “component- detection models previously trained to output at least one confidence score indicating a confidence that a corresponding” “component is present in the image, present, via the display, a list of candidate” “components based on corresponding confidence scores output by the one or more machine-learning” “component-detection models” as disclosed by Sharma in the aviation component inspection 
Given that it would have been obvious to one of ordinary skill in the art before the filing date, to combine the teachings of Sharma and Laughlin so that the resultant aviation inspection system includes machine learning component detection models that are trained and utilized to identify aviation components, it would further have been obvious to further modify the aviation inspection method/apparatus to “add data previously associated with a selected candidate aviation component from the list to a digital inspection report responsive to user verification, via the input device, confirming the selected candidate aviation component is present in the image.”  The motivation would have been to leverage the user inspection activity such taught by Laughlin in which a user may interact via gestures and input via input system 126 into mobile inspection device 112 to more reliably ensure correct identification of any particular component and, in response thereto, have adequately ensured reliability for reporting purposes so that the additional item information may be added to the report.
Neither Sharma nor Laughlin expressly teach “one or more machine- learning aviation component-detection models.”
In view of the foregoing explained obviousness of applying Sharma’s disclosed mobile inspection device that implements machine-learning component detection to aviation component inspection as disclosed by Laughlin, it would consequently have been obvious to one of ordinary skill in the art before the filing date, to have configured Sharma’s disclosed 

As to claim 2, neither Laughlin nor Sharma explicitly teach “wherein the data previously associated with the selected candidate aviation component comprises an Air Transportation Association identification code.”
 It would have been obvious to one of ordinary skill in the art before the filing date, to have modified the identification/inspection system disclosed by Laughlin as modified by Sharma, so that the “data previously associated with the selected candidate aviation component comprises an Air Transportation Association identification code.”  Applicant’s specification and claims do not explain any innovative or operational significance of including an Air Transportation Association identification code or any other type of “code” as part of the data previously associated with the selected candidate.  In paragraphs [0036] and [0037], Applicant’s specification explains that generating a digital inspection report can include adding data previously associated with the selected candidate aviation component and that “virtually any” type of data can be associated with a particular component when the component is added to the checklist (i.e., previous associated) and goes on to disclose an ATA identification code as one example and stock number, size, weight, color, and material composition as other examples.  Moreover, Air Transportation Association identification codes are likely to be “data previously associated” with the aviation components that the system disclosed by Laughlin captures images of.  The inclusion of an Air Transportation Association identification code in the 


As to claim 3, in view of the grounds for rejecting claim 3 under 112(a), and based on the context of the specification, claim 3 is interpreted as “a locator configured to determine a location of the selected candidate aviation component, wherein the determined location is added to the digital inspection report.”    
Laughlin teaches “a locator (controller 128; FIG. 1) configured to determine a location (location 152) of the selected candidate aviation component (controller 128 configured to receive field view information for items including item 136; col. 5, lines 28-42), wherein the determined location is added to the digital inspection report (controller creates note 142 at location 152 with respect to vehicle 104 in association with item 136; col. 5, lines 39-40; col. 5, lines 56-67).”

As to claim 4, Laughlin teaches “the locator is configured to determine the location of the selected candidate aviation component based on machine-vision analysis of the image (controller 128 may use simultaneous localization and mapping (SLAM) processes to track position of mobile inspection device 112 and to generate coordinate system within the vehicle comprising the components to be inspected; FIG. 1; col. 5, lines 17-27).”

As to claim 5, Laughlin teaches “a location sensor (SLAM processes; col. 5, lines 23-27), and wherein the locator is configured to determine the location of the selected candidate aviation component based on information from the location sensor (controller 128 creates note at location of item 136 within field of view 140 of mobile inspection device 112 based on vehicle coordinate system that itself is generated by SLAM processes; FIG. 1; col. 5, lines 17-48).”

As to claim 6, Laughlin in combination with Sharma teaches “wherein the one or more machine-learning aviation component-detection models comprises a convolutional neural network (Sharma: convolutional neural network used for modeling; col. 16, lines 3-5; col. 36, lines 6-9).”

As to claim 7, Laughlin in combination with Sharma teaches “wherein the one or more machine-learning aviation component-detection models are previously trained (Sharma: FIG. 16; col. 17, lines 16-30) to collectively output a confidence score indicating a confidence for each different aviation component (Sharma: data sets trained to generate confidence levels for recognizing various different items; FIG. 11; col. 13, lines 1-6; col. 43, line 65 through col. 44, line 1)  on an inspection checklist (Laughlin: specified set of items 138 based on role 150 of human operator 110; FIG. 1; col. 6, lines 21-23).”

As to claim 8, Sharma in combination with Laughlin teaches “a communication interface (Sharma: wireless interface; FIG. 28 dashed lines; col. 38, lines 52-53) configured to (Sharma: mobile device 12 communicates with local server 14 and remote server 16 via a network using the wireless interface; FIG. 28; col. 38, lines 58-65) configured to maintain a data store of digital inspection reports (Sharma: mobile device shares item data with local and remote server; col. 61, lines 23-34); and wherein the computer is configured to send, via the communication interface, the digital inspection report to the remote computer for inclusion in the data store of digital inspection reports (Sharma: mobile device 12 communicates, including sharing item data, with local server 14 and remote server 16 via a network using the wireless interface; FIG. 28; col. 38, lines 58-65).”

As to claim 9, Laughlin in combination with Sharma teaches “wherein the computer is configured to: evaluate the image with one or more machine-learning aviation component” “models (Sharma: stored sets of feature points generated by neural network processing used for item recognition; FIG. 26A; col. 31, lines 54-63; col. 33, lines 29-39; Abstract), each machine-learning aviation component” “model of the one or more machine-learning aviation component” “models previously trained (Sharma: FIG. 16; col. 17, lines 16-30) to output a confidence score indicating a confidence that the selected candidate aviation component (Sharma: classes trained to generate confidence levels for item recognition; FIG. 11; col. 13, lines 1-6)” “present, via the display, a list of candidate” “based on corresponding confidence scores output by the one or more machine-learning aviation component” “models (Sharma: confidence level identified candidate item displayed on mobile device; col. 31, line 64 through col. 32, line 1), and add a selected” “of the selected candidate aviation component from the list (Sharma: if match of sufficient confidence determined, additional data associated with item is accessed and presented; col. 31, line 64 through col. 32, line 6) responsive to user verification, via the input device, confirming the selected candidate aviation component (Sharma: confirmation of candidate item may be provided via user input; col. 35, lines 1-7).”
Sharma does not teach “a corresponding operational status” or “candidate operational statuses.”
Laughlin further teaches “a corresponding operational status (metrics indicating a standard or specification for which an item should meet displayed by controller 310 for an item or group of items; FIG. 4; col. 9, lines 34-41;  and col. 9, line 57 through col. 10, line 3)” and “candidate operational statuses (col. 9, lines 34-41; FIG. 4).”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Laughlin and Sharma, to apply the machine-learning based identification disclosed by Sharma to further identify aviation components including identifying/determining “a corresponding operational status” from among “candidate operational statutes” as disclosed by Laughlin.  The motivation would have been to utilize Sharma’s disclosed mobile inspection device (e.g., mobile device 12) having machine learning recognition capability to improve the efficiency of inspecting objects including recognizing operational status as well as identity of an object during inspection.  Using machine-learning to recognize operational status (e.g., image recognition of a defect) of an item entails fundamentally the same operations performed in the same manner as for recognizing the identity of the items so that the result of utilizing the machine learning evaluation disclosed by 
Neither Sharma nor Laughlin expressly teach “machine-learning aviation component-status models.”
In view of the foregoing explained obviousness of applying Sharma’s disclosed mobile inspection device having machine learning capability to determining operational status as well as identifying the inspected aviation components, it would consequently have been obvious to one of ordinary skill in the art before the filing date, to have configured Sharma’s disclosed machine-learning component detection models as machine-learning aviation component-status models in order to effectuate recognition of operational status of aviation components.

As to claim 12, Laughlin in combination with Sharma teaches “wherein the computer is configured to: replace the one or more machine-learning aviation component-detection models with updated machine-learning aviation component-detection models re-trained using the image and user verification (Sharma: models are retrained using images and user verification; FIGS. 16 and 17; col. 16, lines 47-49; col. 21, lines 8-10; col. 35, lines 1-15).

As to claim 13, Laughlin teaches “wherein the camera, the display, the input device, and the computer are physically combined in a device enclosure having a mobile form factor (mobile inspection device may be a mobile phone; col. 4, lines 8-10).”

As to claim 14, Laughlin teaches “[a] method (method performed by inspection system including a mobile inspection device 112; Abstract; FIG. 1) performed by a computer (mobile inspection device 112 comprising a computer; col. 4, lines 8-12), the method comprising: receiving an image of an aviation component from a camera (camera system 118 configured to capture component images 120; FIG. 1, col. 4, lines 39-47; col. 5 lines 35-42); computer evaluating the image of the aviation component (controller 128 evaluates images; col. 4, line 65 through col. 5, line 3).”
Laughlin does not teach “with one or more machine-learning aviation component-detection models, each machine-learning aviation component-detection model of the one or more machine-learning aviation component-detection models previously trained to output a confidence score indicating a confidence that a corresponding aviation component is present in the image; outputting a list of candidate aviation components based on corresponding confidence scores output by the one or more machine-learning aviation component- detection models; and adding data previously associated with a selected candidate aviation component from the list to a digital inspection report responsive to user verification confirming the selected candidate aviation component is present in the image.”
Sharma teaches “with one or more machine-learning aviation component-detection models (stored sets of feature points generated by neural network processing used for item recognition; FIG. 26A; col. 31, lines 54-63; col. 33, lines 29-39); Abstract), each machine-learning aviation component-detection model of the one or more machine-learning aviation component-detection models previously trained (FIG. 16; col. 17, lines 16-30) to output a confidence score indicating a confidence that a corresponding aviation component is present in (classes trained to generate confidence levels for item recognition; col. 9, lines 61-67; FIG. 11; col. 13, lines 1-6; col. 18, lines 53-59; col. 20, lines 24-29; col. 24, lines 52-55); outputting a list of candidate aviation components based on corresponding confidence scores output by the one or more machine-learning aviation component- detection models (confidence level identified candidate item displayed on mobile device; col. 31, line 64 through col. 32, line 1); and adding data previously associated with a selected candidate aviation component from the list to a digital inspection report (if match of sufficient confidence determined, additional data associated with item is accessed and presented; col. 31, line 64 through col. 32, line 6) responsive to user verification confirming the selected candidate aviation component is present in the image (confirmation of candidate item may be provided via user input; col. 35, lines 1-7).”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Laughlin and Sharma, to implement “with one or more machine- learning” “component-detection models each machine-learning” “component-detection model of the one or more machine-learning” “component- detection models previously trained to output at least one confidence score indicating a confidence that a corresponding” “component is present in the image, present, via the display, a list of candidate” “components based on corresponding confidence scores output by the one or more machine-learning” “component-detection models” as disclosed by Sharma into the aviation component inspection apparatus/method taught by Laughlin.  The motivation would have been to utilize Sharma’s disclosed mobile identification/inspection system in which a mobile device having machine 
Given that it would have been obvious to one of ordinary skill in the art before the filing date, to combine the teachings of Sharma and Laughlin so that the resultant aviation inspection system includes machine learning component detection models that are trained and utilized to identify aviation components, it would further have been obvious to further modify the aviation inspection method/apparatus to perform “adding data previously associated with a selected candidate aviation component from the list to a digital inspection report responsive to user verification confirming the selected candidate aviation component is present in the image.”  The motivation would have been to leverage the user inspection activity such taught by Laughlin in which a user may interact via gestures and input via input system 126 into mobile inspection device 112 to more reliably ensure correct identification of any particular component and, in response thereto, have adequately ensured reliability for reporting purposes so that the additional item information may be added to the report.
Neither Sharma nor Laughlin expressly teach “one or more machine- learning aviation component-detection models.”
In view of the foregoing explained obviousness of applying Sharma’s disclosed mobile inspection device having machine learning capability to aviation component inspection, it would consequently have been obvious to one of ordinary skill in the art before the filing date, to have configured Sharma’s disclosed machine-learning component detection models as machine-learning aviation component-detection models in order to effectuate recognition of aviation components.

As to claim 15, neither Laughlin nor Sharma explicitly teach “wherein the data previously associated with the selected candidate aviation component comprises an Air Transportation Association identification code.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have modified the identification/inspection system disclosed by Laughlin as modified by Sharma, so that the “data previously associated with the selected candidate aviation component comprises an Air Transportation Association identification code.”  Applicant’s specification and claims do not explain any innovative or operational significance of including an Air Transportation Association identification code or any other type of “code” as part of the data previously associated with the selected candidate.  In paragraphs [0036] and [0037], Applicant’s specification explains that generating a digital inspection report can include adding data previously associated with the selected candidate aviation component and that “virtually any” type of data can be associated with a particular component when the component is added to the checklist (i.e., previous associated) and goes on to disclose an ATA identification code as one example and stock number, size, weight, color, and material composition as other examples.  Moreover, Air Transportation Association identification codes are likely to be “data previously associated” with the aviation components that the system disclosed by Laughlin captures images of.  The inclusion of an Air Transportation Association identification code in the data previously associated therefore appears to be an ordinary design choice that would have been readily available to one of ordinary skill in the art prior to the filing date.

As to claim 16, Laughlin discloses “determining a location of the selected candidate aviation component based on one or both of machine-vision analysis of the image and information from a location sensor (controller 128 creates note at location of item 136 within field of view 140 of mobile inspection device 112 based on vehicle coordinate system that is generated by SLAM processes; FIG. 1; col. 5, lines 17-48); and adding the location of the selected candidate aviation component to the digital inspection report (controller creates note 142 at location 152 with respect to vehicle 104 in association with item 136; col. 5, lines 39-40; col. 5, lines 56-67).”

As to claim 17, Laughlin in combination with Sharma teaches “computer evaluating the image with one or more machine-learning aviation component” “models (Sharma: stored sets of feature points generated by neural network processing used for item recognition; FIG. 26A; col. 31, lines 54-63; col. 33, lines 29-39; Abstract), each machine-learning aviation component” “model of the one or more machine-learning aviation component” “models previously trained (Sharma: FIG. 16; col. 17, lines 16-30) to output a confidence score indicating a confidence that the selected candidate aviation component (Sharma: classes trained to generate confidence levels for item recognition; col. 9, lines 61-67; FIG. 11; col. 13, lines 1-6; col. 18, lines 53-59; col. 20, lines 24-29; col. 24, lines 52-55);” “outputting a list of candidate” “based on corresponding confidence scores output by the one or more machine-learning aviation component” “models (Sharma: confidence level identified candidate item displayed on mobile device; col. 31, line 64 through col. 32, line 1); and adding a selected” “of the selected candidate aviation component from the list of candidate” “to the digital inspection report (Sharma: if match of sufficient confidence determined, additional data associated with item is accessed and presented; col. 31, line 64 through col. 32, line 6) responsive to user verification confirming the selected candidate aviation component (Sharma: confirmation of candidate item may be provided via user input; col. 35, lines 1-7).”
Sharma does not teach “a corresponding operational status” or “candidate operational statuses.”
Laughlin teaches “a corresponding operational status (metrics indicating a standard or specification for which an item should meet displayed by controller 310 for an item or group of items; FIG. 4; col. 9, lines 34-41; and col. 9, line 57 through col. 10, line 3)” and “candidate operational statuses (col. 9, lines 34-41; FIG. 4).”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the combined teachings of Laughlin and Sharma, to apply the machine-learning based identification disclosed by Sharma to further identify aviation components including identifying/determining “a corresponding operational status” from among “candidate operational statutes” as disclosed by Laughlin.  The motivation would have been to utilize Sharma’s disclosed mobile inspection device (e.g., mobile device 12) having machine learning recognition capability to improve the efficiency of inspecting objects including recognizing operational status as well as identity of an object during inspection.  Using machine-learning to recognize operational status (e.g., image recognition of a defect) of an item entails fundamentally the same operations performed in the same manner as for recognizing the identity of the items so that the result of utilizing the machine learning evaluation disclosed by 
Neither Sharma nor Laughlin expressly teach “machine-learning aviation component-status models.”
In view of the foregoing explained obviousness of applying Sharma’s disclosed mobile inspection device having machine learning capability to determining operational status as well as identifying the inspected aviation items, it would consequently have been obvious to one of ordinary skill in the art before the filing date, to have configured Sharma’s disclosed machine-learning component detection models as machine-learning aviation component-status models in order to effectuate recognition of operational status of aviation components.

As to claim 18, Laughlin in combination with Sharma teaches “replacing the one or more machine-learning aviation component-detection models with updated machine-learning aviation component-detection models re-trained using the image and user verification (Sharma: models are retrained using images and user verification; FIGS. 16 and 17; col. 16, lines 47-49; col. 21, lines 8-10; col. 35, lines 1-15).”

As to claim 19, Laughlin teaches “[a] method performed by a computer (method performed by inspection system including a mobile inspection device 112 that includes a computer; Abstract; FIG. 1; col. 4, lines 8-12), the method comprising: receiving an image of an aviation component from a remote computer via a computer network (controller 128, which may be remote from mobile device, receives images 120; FIG. 1; col. 4, lines 62-65); evaluating (controller 128 evaluates images; col. 4, line 65 through col. 5, line 3).” 
Laughlin does not teach “with one or more machine- learning aviation component-detection models, each machine-learning aviation component-detection model of the one or more machine-learning aviation component- detection models previously trained to output at least one confidence score indicating a confidence that a corresponding aviation component is present in the image; determining a list of candidate aviation components based on corresponding confidence scores output by the one or more machine-learning aviation component- detection models; sending the list of candidate aviation components to the remote computer via the computer network; and adding a selected candidate component from the list of candidate aviation components to a digital inspection report responsive to receiving user verification, from the remote computer via the computer network, confirming the selected candidate component is present in the image.”
Sharma teaches “with one or more machine- learning aviation component-detection models (stored sets of feature points generated by neural network processing used for item recognition; FIG. 26A; col. 31, lines 54-63; col. 33, lines 29-39); Abstract), each machine-learning aviation component-detection model of the one or more machine-learning aviation component- detection models previously trained (FIG. 16; col. 17, lines 16-30) to output at least one confidence score indicating a confidence that a corresponding aviation component is present in the image (classes trained to generate confidence levels for item recognition; col. 9, lines 61-67; FIG. 11; col. 13, lines 1-6; col. 18, lines 53-59; col. 20, lines 24-29; col. 24, lines 52-55); determining a list of candidate aviation components based on corresponding confidence (server uses neural network to determine candidate components based on confidence score; col. 33, lines 15-21); sending the list of candidate aviation components to the remote computer via the computer network (server sends the list of candidate components to the networked mobile device; col. 33, lines 10-12; col. 33, lines 22-23); and adding a selected candidate component from the list of candidate aviation components to a digital inspection report (item data including item identification added to digital inspection presentation to user; col. 31, line 64 through col. 32, line 1) responsive to receiving user verification, from the remote computer via the computer network, confirming the selected candidate component is present in the image (confirmation of candidate item may be provided via user input to mobile (remote) device; col. 35, lines 1-7).”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Laughlin and Sharma, to implement “with one or more machine- learning aviation component-detection models, each machine-learning aviation component-detection model of the one or more machine-learning aviation component- detection models previously trained to output at least one confidence score indicating a confidence that a corresponding aviation component is present in the image; determining a list of candidate aviation components based on corresponding confidence scores output by the one or more machine-learning aviation component- detection models; sending the list of candidate aviation components to the remote computer via the computer network; and adding a selected candidate component from the list of candidate aviation components to a digital inspection report responsive to receiving user verification, from the remote computer via the computer 
Given that it would have been obvious to one of ordinary skill in the art before the filing date, to combine the teachings of Sharma and Laughlin so that the resultant aviation inspection system includes machine learning component detection models that are trained and utilized to identify aviation components, it would further have been obvious to further modify the aviation inspection method/apparatus to perform “adding a selected candidate component from the list of candidate aviation components to a digital inspection report responsive to receiving user verification, from the remote computer via the computer network, confirming the selected candidate component is present in the image.”  The motivation would have been to leverage the user inspection activity such taught by Laughlin in which a user may interact via gestures and input via input system 126 into mobile inspection device 112 to more reliably ensure correct identification of any particular component and, in response thereto, have adequately ensured reliability for reporting purposes so that the additional item information may be added to the report.
Neither Sharma nor Laughlin expressly teach “one or more machine- learning aviation component-detection models.”
In view of the foregoing explained obviousness of applying Sharma’s disclosed mobile inspection device having machine learning capability to aviation component inspection, it 

As to claim 20, Sharma teaches “including the digital inspection report in a database of digital inspection reports maintained by the computer (reference database maintains reference images and associated features; FIG. 27; col. 36, lines 27-33).”

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laughlin in view of Sharma, and in further view of Dayal (US 10,037,712).

As to claim 10, Sharma teaches “wherein the computer is configured to: present, via the display,” “the list of candidate (confidence level identified candidate item displayed on mobile device; col. 31, line 64 through col. 32, line 1)” “and add” “to the digital inspection report (additional item data added to digital inspection presentation to user; col. 32, lines 1-6) responsive to receiving user input identifying (confirmation of candidate item may be confirmed by user input; col. 35, lines 1-7).”
Sharma does not teach “an operational status” and “operational statuses.”
Laughlin teaches “an operational status (col. 9, lines 34-41; FIG. 4)” and “operational statuses (col. 9, lines 34-41; FIG. 4).”

Neither Laughlin nor Sharma teach an “entry prompt in addition to,” and “not included in the list of candidate.”
Dayal teaches an “entry prompt in addition to (user feedback reception for processing user audible input that object is different from what vision-assist device said that it was; col. 8, lines 53-59),” and “not included in the list of candidate (col. 8, lines 53-59).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dayal’s teaching of providing for user input, such as the audio user input disclosed by Dayal, to the identification/inspection system of Laughlin as modified by Sharma to include identifying operational statutes of aviation components and to further include a user input option in the form of “an operational status entry prompt.”  The motivation would have been to provide additional user input support to enhance identification of operational statutes of aviation components as suggested by Sharma’s disclosed use of a user input verification of whether an item has been corrected identified (col. 35, lines 1-7) and further suggested by 
Given that it would have been obvious to one of ordinary skill in the art before the filing date, to have modified the identification/inspection system of Laughlin as modified by Sharma to include a user input option in the form of “an operational status entry prompt,” it would consequently have been obvious to one of ordinary skill in the art before the filing date, to have modified the system disclosed by Sharma as modified by Laughlin in view of Dayal’s disclosure to add “an identified operational status of the selected candidate aviation component not included in the list of candidate operational statuses” to the digital inspection report responsive to receiving user input identifying the aviation component because adding the identified operational status of the selected candidate aviation component, whether the operational status is included or not included in the list of candidate operational statuses, entails the same operations performed in the same manner and the result would have been readily predictable to one of ordinary skill in the art prior to the filing date.

As to claim 11, Laughlin in combination with Sharma teaches “wherein the computer is configured to: present, via the display,” “the list of candidate components (Sharma: confidence level identified candidate item displayed on mobile device; col. 31, line 64 through col. 32, line 1), and add data previously associated with an identified aviation component” “to the digital inspection report (Sharma: additional item data added to digital inspection presentation to user; col. 32, lines 1-6) responsive to receiving user input identifying the (Sharma: confirmation of candidate item may be confirmed by user input; col. 35, lines 1-7).”
Neither Laughlin nor Sharma teach present, via the display, a “component entry prompt in addition to” the list of candidate components, and add data previously associated with an identified aviation component “not included in the list of candidate” “components.”
Dayal teaches a “component entry prompt in addition to the list of candidate components (user feedback reception for processing user audible input that object is different from what vision-assist device said that it was; col. 8, lines 53-59),” and “not included in the list of candidate” “components (col. 8, lines 53-59).” 
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dayal’s teaching of providing for user input, such as the audio user input disclosed by Dayal, to the product identification/inspection system disclosed by Laughlin as modified by Sharma such that Sharma’s disclosed display of a confidence level identified candidate item further includes a user input option in the form of a “component entry prompt in addition to the list of candidate components.”  The motivation would have been to provide additional user input support to enhance identification of aviation components as suggested by Sharma’s disclosed use of a user input verification of whether an item has been corrected identified (col. 35, lines 1-7) and further suggested by Dayal’s disclosure of user input of non-presented options as a means to improve the accuracy of image data and classification storage (col. 8, lines 53-64).
Given that it would have been obvious to one of ordinary skill in the art before the filing date, to have modified the identification/inspection system disclosed by Laughlin as modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863